UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7209


CHRISTOPHER DEMONT OWENS,

                  Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WARDEN MCCALL;
CLAYTOR, Assistant Warden; MAUNCY, Assistant Warden; MAJOR
BUSH; LIEUTENANT MONROE; SERGEANT COTTER; LIEUTENANT HAROFF;
INVESTIGATOR       SHUGART,   Investigator;   PEARSON,   STG
Investigator; OFFICER MCBEE; OFFICER DILLARD; JEAN RUTLEDGE;
AMY ENLOC, Nurse; ALEWINE, Nurse; COMMISSIONER OZMINT,
Director; BOB OLSON, Food Supervisor,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:09-cv-00278-GRA-BHH)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Demont Owens, Appellant Pro Se.    James Victor
McDade, DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Demont Owens appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying   his   motion   for   a   preliminary   injunction.   We   have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.              See

Owens v. South Carolina Dep’t of Corr., No. 8:09-cv-00278-GRA-

BHH (D.S.C. June 16, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                     2